Opinion issued December 22, 2008








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00905-CV
____________

IN RE TRAVELERS LIFE & ANNUITY COMPANY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator has filed a petition for writ of mandamus complaining of Judge Gary
Michael Block's (1) September 15, 2005 order requiring relator to certify that it has "no
actual knowledge of any prior transfers" by Cynthia Boultinghouse of her right to
receive payments from a structured settlement annuity issued by relator.  Judge Block
is no longer judge of County Civil Court at Law No. 2.
	On September 14, 2007, this Court abated this case pursuant to Texas Rule of
Appellate Procedure 7.2(b).  No party has notified this Court that the successor judge
has reconsidered the matter.  Accordingly, the case is reinstated and dismissed as
moot.  Cf. State v. Olsen, 360 S.W.2d 402, 403 (Tex. 1962).

PER CURIAM

Panel consists of Justices Taft, Nuchia, and Alcala.
1. 	The Honorable Gary Michael Block, former judge of County Civil Court at
Law Number 2 of Harris County, Texas.  The underlying lawsuit is In the Matter of:
A Transfer of Structured Settlement Payment Rights by Cynthia Knight a/k/a Cynthia
Jean Boultinghouse, No. 828302 (County Civ. Ct. at Law No. 2, Harris County,
Tex.).